Supreme Court of the United States
                               Office of the Clerk
                        Washington, DC 20543-0001
                                                                       Scott S. Harris
                                                                       Clerk of the Court
                                                                       (202)479-3011
                                   November 30, 2015



   Clerk
   Court of Criminal Appeals of Texas
   P.O. Box 12308
   Capitol Station
   Austin, TX 78711



           Re:   Bobby Joe Peyronel
                 v. Texas
                 No. 15-6267
                 (Your No. PD-1274-14)


   Dear Clerk:


           The Court today entered the following order in the above-entitled case:

           The petition for a writ of certiorari is denied.



                                              Sincerely,


COUBTORFESrAPPHAUS                             ^ <£ 2>fa
                                              Scott S. Harris, Clerk

      DEC 07 2015



    Abel Acosta, Clerk